TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00699-CV


                                         C. L., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee



               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-18-002157, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant C. L. filed his notice of appeal on October 2, 2019. The appellate

record was complete October 24, 2019, making appellant’s brief due November 13, 2019.

To date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel to file appellant’s brief no later than December 2, 2019.

If the brief is not filed by that date, counsel may be required to show cause why he should not be

held in contempt of court.

               It is ordered on November 15, 2019.


Before Chief Justice Rose, Justices Triana and Smith